Citation Nr: 1429310	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  07-25 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2012, and a copy of the hearing transcript is of record.

In April 2012, November 2012, May 2013 and October 2013, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  After completion of the requested actions, the RO readjudicated the matters via a May 2014 Supplemental Statement of the Case (SSOC) and, upon denial of the Veteran's claims, returned the case to the Board for further appellate review.  As discussed below, the RO substantially complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), concerning this issue.

In May 2014, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2013).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  A chronic right knee disorder, including degenerative joint disease, was not manifest during service and is not attributable to service.  Arthritis was not shown within the initial post-service year.

2.  A chronic left knee disorder, including degenerative joint disease, was not manifest during service and is not attributable to service.  Arthritis was not shown within the initial post-service year.


CONCLUSIONS OF LAW

1. A right knee disorder was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013). 

2. A left knee disorder was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, a September 2005 letter notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With regard to VA's duty to assist, the RO has obtained the Veteran's military service and VA treatment records.  In compliance with prior remands, the RO requested potential records documenting hospitalization at the Travis Air Force Base, and the National Personnel Records Center (NPRC) has indicated that such records from were unavailable.  The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the Veteran's service treatment records (STRs) are no longer available and that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3) ); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Additionally, the RO has requested authorization for any outstanding private treatment records throughout the appeal.  The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In compliance with the October 2013 remand, the RO provided the Veteran with an appropriate examination in March 2014.  The March 2014 examiner reviewed the claims file and medical history, examined the Veteran, and provided an explanation for the opinion stated which is consistent with the credible evidence of record and enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).  Accordingly, this remand directive has been substantially completed.

The Veteran was also afforded the opportunity to testify before the Board in March 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ began the hearing by identifying the issues before the Board.  In addition, the VLJ inquired as to whether any medical doctors had expressed an opinion on the etiology of his bilateral knee disabilities.  Given the evidentiary record, the Board finds that it fully complied with the Bryant requirements.  Any potential hearing deficiencies were cured with the subsequent Board remand directed towards remedying the evidentiary deficits in this case.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  As shown above, any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Accordingly, the Board may proceed with appellate review.



II.  Discussion

Certain disorders, such as arthritis, including degenerative joint disease, are presumed to have been incurred in service if manifested within one year of separation from service to a degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.309; 3.307.  A 10 percent evaluation for arthritis of the knee would require x-ray evidence of arthritis and some limitation of motion or pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The record does not contain medical evidence from the relevant time period.  Moreover, the first documented complaint of knee pain was in June 2005, more than 27 years after his separation from service.  Thus, the evidence does not show that the Veteran's arthritis of either knee manifested to a degree of 10 percent or more within one year of his separation from service.  Therefore presumptive service connection is not warranted.  Id.

Even if the Veteran does not meet the requirements of 38 C.F.R. §§ 3.307, 3.309, as here, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

In order to prevail on the issue of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, service connection can be established by competent and credible evidence of a continuity of symptomatology between current disability and military service.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013)(holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis).

In this case, recent VA treatment records show diagnoses of arthralgia, bilateral knee strain, degenerative joint disease of both knees.  Thus, a current bilateral knee disability has been demonstrated.

The Veteran contends that he has experienced chronic knee pain ever since he injured his knees in service.  He asserts that he first experienced knee problems while performing drills, during which he had to dive, bend, jump on a concrete surface.  At one point he fell on the flight line, tearing his knee and resulted in an infection and a permanent scar.  He also asserts that he injured his knees while playing basketball during service.  He complained during his entire service career but all he was told was to take aspirin and to stay off his knees when they were swollen.  X-rays were taken at Travis Air Force Base, and he was told he had stiff joints, which he believes was caused by his training/extended standing.  After service, he continued to play basketball and experienced pain, and the pain eventually ended his basketball career.  His pain increased over the years to the point when he finally complained to a private doctor in March 2000.  He claims that at that point, he was diagnosed with Osgood-Schlatter disease.

The Veteran is competent to report symptoms of knee pain as well as a continuity of symptomatology in the years since service.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.

Service treatment records demonstrate that, in August 1974, the Veteran complained of sharp pain in both knees of a two week duration, which would prevent him from standing guard duty.  The examiner noted that he witnessed the Veteran play basketball for 2 hours the previous night.  On physical examination, the examiner noted no locking, giving way, effusion, or deformity.  There was full range of motion bilaterally and good stability.  No history of trauma was noted.

About a week later, the Veteran complained of persistent pain in both knees, right greater than left.  The examiner noted no history of trauma, no bony abnormalities or evidence of fracture seen.  

In December 1975, a STR noted a bruise on right foot and knee.  The Veteran was given Tylenol.  

During the July 1977 separation examination, clinical evaluation of the Veteran's lower extremities was abnormal, with a notation of 1 inch diameter traumatic scar left leg, treated with dressing only.

Post-service, VA treatment records from June 2005 to January 2014 show complaints of, and treatment for, knee pain.  In June 2005, the Veteran reported an old right knee injury "which is not an issue at this time."  In July 2005, the Veteran reported knee pain and a diagnosis of Osgood Schlatter, related to many years of athletics.  In October 2005, the Veteran requested a neoprene sleeve for knees.  In May 2007, the physician ordered the Veteran knee braces.

On August 2012 VA examination, the examiner diagnosed the Veteran with bilateral knee strain.  X-rays revealed normal findings with no evidence of arthritis or Osgood Schlatters disease.

An August 2013 X ray examination of the knees revealed minimal degenerative changes of the knee joints. 

On March 2014 VA examination, the examiner opined that the Veteran's current knee disability is less likely than not related to service.  The examiner reasoned that a shallow soft tissue laceration over the patella will not affect the joint space itself and cannot lead to the development of DJD.  Given the Veteran's active engagement in sports, particularly basketball while in and out of service, it is more likely than not that his current DJD is a manifestation of this activity ensuing 37 years since separation in 1977.  There was no mention on the separation examination of any knee pain or other knee problem, and therefore his current bilateral DJD is less likely than not related to the one instance of bilateral knee pain in service, the severity of which was in doubt at the time as noted by the examining physician.

The competent evidence of record has not attributed the Veteran's bilateral knee disorder to his period of military service.  The Veteran's post-service records are silent as to a knee disability until June 2005.  Even considering the Veteran's contention that he was treated for complaints of knee pain in March 2000, that is still nearly 23 years after separation from service.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).

Although the Veteran attributes his knee disabilities to service, the Board may discount lay evidence when appropriate.  While the Veteran can attest to factual matters of which he has first-hand knowledge, e.g., difficulty hearing, neither he nor any lay affiant is capable of making medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence as to the etiology of the a knee disability.  While the evidence of record shows that the Veteran has knee disabilities, the Board finds that the more convincing evidence shows that his disability is not attributable to military service.

In short, for reasons expressed immediately above, the claim of service connection for bilateral knee disabilities must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not help the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


